DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. (The instant application was filed after March 16, 2013, but claims priority to an application filed before that date.)
Claims 1-32 have been examined.

Drawings
The drawings are objected to because, in block 2001 of Figure 2, “PASSWROD” should be “PASSWORD”.  Also, in block 6002 of Figure 6, “GENERATRED” should be “GENERATED”; in 7006 of Figure 7A, “GENERATE” should be “GENERATES”, “APROVAL” should be “APPROVAL”, and “SEND” should be “SENDS”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], “December 22, 2017, which is a continuation” should be amended to recite, “December 22, 2017, now U.S. Patent 10,713,661, which is a continuation”.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 12-22 are allowed.
Claims 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Krueger et al. (U.S. Patent Application Publication 2002/0077837) disclose a secure networked transaction system and in particular disclose different data strings associated with a payment card (Figure 3; paragraphs 12, 13, and 29), but Krueger does not, in combination with the other prior art of record, disclose, teach, or reasonably suggest the specifics of the recited method, computer-readable storage medium, and system.  Mann et al. (U.S. Patent Application Publication 2003/0061167) has been considered in particular, together with the corresponding Mann et al. patent, U.S. Patent 7,103,576).
Mayo Test, Step 2A).  The fact that the claimed method (and non-transitory storage medium, and computer system) can be applied to completing a transaction, as well as to other purposes, does not establish ineligibility. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mann, III et al. (U.S. Patent 7,103,576) disclose a system for providing cardless payment.  Song et al. (U.S. Patent 10,713,661) has been considered for possible double patenting; rejections are not made.
Song et al. (U.S. Patent Application Publication 2020/0090179) has been considered for possible double patenting; rejections are not made.  Moreover, the claim amendments in corresponding U.S. Patent Application 16/690,049, dated July 29, 2021, have been considered, and do not give rise to double patenting rejections.

This application is in condition for allowance except for the following formal matters: 
The Drawings and specification should be corrected, as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 29, 2021